DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant’s Communication received on 06/25/2020 for application number 16/911,648. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
Claims 1-20 are presented for examination.

Priority
This application has claimed the benefit of Japanese Application Number JP2019-117813 filed on 06/25/2019. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/25/20; 1/13/21; and 2/5/21 were filed before the mailing date of the first office action on the merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Reference Cited but not Used
Wakabayashi et al. (US 2010/0223556 A1) – teaches an analyzing system to display a plurality of analyzing apparatuses and corresponding operational data for viewing by a user.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “display unit”, “display control unit”, “receiving unit”, and “input unit” in claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 11 recites, in part, “display direction is associated with the direction in which the user looks at the sample measurement system”. But, there is no corresponding information in the specification describing how a user “looks” at the measurement system changes the display direction (i.e. eye tracking, gaze tracking, etc.). Without further information this limitation is not enabled. The examiner is interpreting this limitation to mean “display direction is associated with the direction in which the user controls at the sample measurement system.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1-14 recite, in part, “display unit”, “display control unit”, and “receiving unit” without further describing what corresponding structure, device, or software pertains to the terms used.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “display unit”, “display control unit”, and “receiving unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification states the claimed function of each term used. There is no disclosure of any particular structure, either explicitly or inherently, to perform the noise removal. The use of the terms “display unit”, “display control unit”, and “receiving unit” are not adequate structure for performing said function because it does not describe a particular structure for performing the function. As would be recognized by those of ordinary skill in the art, the terms “display unit”, “display control unit”, and “receiving unit” refer to only the function to performed and can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heydlauf (US 2010/0271479 A1) in view of Ariyoshi (US 2012/0109529 A1).

Regarding claim 1, Heydlauf teaches a display device that displays information about a sample measurement system that measures a sample, comprising: 
a display unit [Fig. 1, (20), Para. 48, monitor display]; 
a display control unit [Fig. 3, (304), Para. 46, processor] that causes the display unit to display an image indicating predetermined elements within the sample measurement system [Fig. 5, Para. 64, image of monitored assay systems]; and 
a receiving unit [Fig. 3, (308), Para. 48, I/O device] for receiving information about a display direction [Fig. 5, (70), Para. 83, input to change the perspective of the image]; 
wherein the display control unit changes a display direction of the arrangement of the predetermined elements according to the information [Fig. 5, (70), Para. 83, user can change the perspective of the image displayed using the input device].

But, Heydlauf does not explicitly teach an image indicating an arrangement of predetermined elements within the sample measurement system.
However, Ariyoshi teaches display an image indicating an arrangement of predetermined elements within the sample measurement system [Fig. 5, Para. 63, displaying a set of samples in the order in which they correspond (i.e. measurement units 51-54 correspond to M1-M4 in the order in which they are located)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the monitored assay system of Heydlauf and incorporate the predetermined sample layout of a sample measurement system of Ariyoshi to allow the system to display sample content in the order in which it is physically located.
A person having ordinary skill in the art would have been motivated to modify and include the predetermined sample layout of a samples to allow the user to view the samples in the correct order in which they are located, creating an efficient and user friendly interface.

Regarding claim 2, Heydlauf as modified by Ariyoshi teaches all of the limitations of claim 1 as described above. Ariyoshi further teaches wherein the sample measurement system comprises a rack capable of holding a plurality of sample containers, and a plurality of units configured to load, transport, and collect a plurality of racks [Fig. 1, Para. 26, sample racks for use and transport]; the arrangement of the predetermined elements includes at least one of an arrangement of the plurality of units, an arrangement of the plurality of racks in the unit, and an arrangement of the plurality of sample containers in the rack [Fig. 5, Para. 63, displaying a set of samples in the order in which they correspond (i.e. measurement units 51-54 correspond to M1-M4 in the order in which they are located)].

Regarding claim 3, Heydlauf as modified by Ariyoshi teaches all of the limitations of claim 2 as described above. Heydlauf further teaches wherein the arrangement of the predetermined elements is an arrangement of the plurality of units [Fig. 5, (30-39), Paras. 64-65, a predetermined order of assay systems are displayed]; and the display control unit causes the Fig. 5, (30-39), Paras. 64-65, the assay systems are displayed as a selectable thumbnail image].
Ariyoshi further teaches wherein the arrangement of the predetermined elements is an arrangement of the plurality of units [Fig. 5, Para. 63, displaying the set of samples in a predetermined order]; and the display control unit causes the display unit to display an image in which icons indicating the plurality of units are arranged according to the arrangement of the plurality of units [Fig. 4, Para. 63, each sample set of displayed as an icon for selection (M1-M3)].

Regarding claim 4, Heydlauf as modified by Ariyoshi teaches all of the limitations of claim 3 as described above. Heydlauf further teaches wherein the icons indicating each of the plurality of units have at least one of graphical object displayed in a constant angle regardless of the display direction, and graphical object which is displayed in an angle corresponding to the display direction is displayed [Fig. 5, (30-39), Paras. 64-65, each assay system is displayed in the same perspective regardless of display direction].

Regarding claim 5, Heydlauf as modified by Ariyoshi teaches all of the limitations of claim 4 as described above. Heydlauf further teaches wherein the graphical object displayed in a constant angle regardless of the display direction is a character or an object indicating a function of each of the plurality of units [Fig. 5, (30-39), Paras. 64-65, each assay system is displayed in the same perspective regardless of display direction].
Figs. 1, 4, Para. 63, the sample systems (51-53) that correspond to icons (M1-M3) are displayed in the arrangement in which they are physically located are transported].

Regarding claim 6, Heydlauf as modified by Ariyoshi teaches all of the limitations of claim 2 as described above. Ariyoshi further teaches wherein the arrangement of the predetermined elements is an arrangement of the plurality of racks in a unit [Fig. 5, Para. 63, displaying a set of samples in the order in which they correspond (i.e. measurement units 51-54 correspond to M1-M4 in the order in which they are located)]; and the display control unit causes the display unit to display an image in which identifiers representing each of the plurality of racks are arranged in alignment with the arrangement of the plurality of racks in a unit according to the display direction [Figs. 1, 4, Para. 63, the sample systems (51-53) that correspond to icons (M1-M3) are displayed in the arrangement in which they are physically located are transported].

Regarding claim 7, Heydlauf as modified by Ariyoshi teaches all of the limitations of claim 6 as described above. Heydlauf the display control unit causes the display unit to display an image in which the plurality of racks are arranged from the bottom in an ascending order of numbers, or an image in which the plurality of racks are arranged from the top in ascending order of numbers according to the display direction [Fig. 5, (30-39), Paras. 64-65, the assay systems are displayed in a predetermined order (i.e. ascending or descending)].
Fig. 5, Para. 63, displaying a set of samples in the order in which they correspond given a numerical value (i.e. measurement units 51-54 correspond to M1-M4 in the order in which they are located)]; and the display control unit causes the display unit to display an image in which the plurality of racks are arranged from the bottom in an ascending order of numbers, or an image in which the plurality of racks are arranged from the top in ascending order of numbers according to the display direction [Figs. 1, 4, Para. 63, the sample systems (51-53) that correspond to icons (M1-M3) are displayed in the arrangement in which they are physically located are transported].

Regarding claim 8, Heydlauf as modified by Ariyoshi teaches all of the limitations of claim 2 as described above. Ariyoshi further teaches wherein the arrangement of the predetermined elements is an arrangement of the plurality of sample containers in a rack [Figs. 1, 4, Para. 63, the sample systems (51-53) that correspond to icons (M1-M3) are displayed in the arrangement in which they are physically located are transported]; and the display control unit causes the display unit to display an image in which identifiers indicating locations where the sample containers are stored in the rack are arranged according to the arrangement of the plurality of sample containers [Figs. 1, 4, Para. 63, the sample systems (51-53) that correspond to icons (M1-M3) are displayed in the arrangement in which they are physically located are transported].

Regarding claim 9,  Heydlauf as modified by Ariyoshi teaches all of the limitations of claim 1 as described above. Heydlauf further teaches wherein the receiving unit receives the information relating to the display direction by receiving a selection of one instruction item from a plurality of preset instruction items [Fig. 5, (70), Para. 83, user can change the perspective of the image displayed using the input device].

Regarding claim 10, Heydlauf as modified by Ariyoshi teaches all of the limitations of claim 1 as described above. Heydlauf further teaches wherein the display control unit causes the display unit to display a screen for receiving an instruction regarding the display direction in an image indicating an arrangement of a predetermined elements within the sample measurement system or in a setting screen [Fig. 5, (70), Para. 83, user can change the perspective of the image displayed using the input device].

Regarding claim 11, Heydlauf as modified by Ariyoshi teaches all of the limitations of claim 1 as described above. Heydlauf further teaches wherein information about the display direction is associated with the direction in which the user looks at the sample measurement system [Fig. 5, (70), Para. 83, user can change the perspective of the image displayed using the input device]; and the display control unit causes the display unit to display the arrangement of the predetermined elements so as to be the same as the actual arrangement when the user views the sample measurement system [Fig. 5, (70), Para. 83, user can change the perspective of the image displayed using the input device].

Regarding claim 12, Heydlauf as modified by Ariyoshi teaches all of the limitations of claim 1 as described above. Heydlauf further teaches a plurality of display units [Fig. 1, (20), Para. 48, monitor display]; wherein the receiving unit [Fig. 3, (308), Para. 48, I/O device] receives information on a display direction for each of the display units [Fig. 5, (70), Para. 83, input to change the perspective of the image]; and the display control unit causes each of the display units to display an image in which an arrangement of the predetermined elements is changed according to a display direction of the received information [Fig. 5, (70), Para. 83, user can change the perspective of the image displayed using the input device].

Regarding claim 13, Heydlauf as modified by Ariyoshi teaches all of the limitations of claim 1 as described above. Heydlauf further teaches wherein the information relating to the display direction received by the receiving unit is information concerning a position or a direction of the display unit [Fig. 5, (70), Para. 83, input to change the perspective of the image]; the display control unit changes a display direction of the arrangement of the predetermined elements according to information concerning a position or a direction of the display unit [Fig. 5, (70), Para. 83, user can change the perspective of the image displayed using the input device].

Regarding claim 14, Heydlauf teaches a sample measurement system comprising: 
a sample processing apparatus for processing a sample [Fig. 1, (10), Para. 37, system for controlling samples]; 
Fig. 1, (20), Para. 48, monitor display] and an input unit [Fig. 3, (308), Para. 48, I/O device] connected to the transport device via a communication network [Fig. 3, (306), Para. 45, network interface]; 
wherein the computer comprises: 
a display control unit [Fig. 3, (304), Para. 46, processor] configured to cause the display unit to display an image indicating predetermined elements within the sample measurement system including at least one of an arrangement of the plurality of units, an arrangement of the plurality of racks, and an arrangement of the plurality of sample containers in the rack [Fig. 5, Para. 64, image of monitored assay systems]; and 
a receiving unit [Fig. 3, (308), Para. 48, I/O device] that receives information about a display direction via the input unit [Fig. 5, (70), Para. 83, input to change the perspective of the image]; 
wherein the display control unit changes a display direction of the arrangement of the predetermined elements according to the information [Fig. 5, (70), Para. 83, user can change the perspective of the image displayed using the input device].

But, Heydlauf does not explicitly teach a transport device for loading a rack capable of holding a plurality of sample containers, transporting the sample containers to the sample processing apparatus, and including a plurality of units for transport and collection; and an image indicating an arrangement of predetermined elements within the sample measurement system.
However, Ariyoshi teaches a transport device for loading a rack capable of holding a plurality of sample containers, transporting the sample containers to the sample processing apparatus, and including a plurality of units for transport and collection [Fig. 1, Para. 26, sample racks for use and transport]; and display an image indicating an arrangement of predetermined elements within the sample measurement system [Fig. 5, Para. 63, displaying a set of samples in the order in which they correspond (i.e. measurement units 51-54 correspond to M1-M4 in the order in which they are located)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the monitored assay system of Heydlauf and incorporate the predetermined sample layout of a sample measurement system of Ariyoshi to allow the system to display sample content in the order in which it is physically located.
A person having ordinary skill in the art would have been motivated to modify and include the predetermined sample layout of a samples to allow the user to view the samples in the correct order in which they are located, creating an efficient and user friendly interface.

Regarding claim 15, Heydlauf teaches a computer implemented method for a sample measurement system that measures a sample, the method comprising: 
receiving information about a display direction [Fig. 5, (70), Para. 83, input to change the perspective of the image]; and 
displaying an image indicating predetermined elements within the sample measurement system according to the display direction of the received information [Fig. 5, (70), Para. 83, user can change the perspective of the image displayed using the input device].

But, Heydlauf does not explicitly teach an image indicating an arrangement of a predetermined elements within the sample measurement system.
Fig. 5, Para. 63, displaying a set of samples in the order in which they correspond (i.e. measurement units 51-54 correspond to M1-M4 in the order in which they are located)].

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the monitored assay system of Heydlauf and incorporate the predetermined sample layout of a sample measurement system of Ariyoshi to allow the system to display sample content in the order in which it is physically located.
A person having ordinary skill in the art would have been motivated to modify and include the predetermined sample layout of a samples to allow the user to view the samples in the correct order in which they are located, creating an efficient and user friendly interface.

Regarding claim 16, Heydlauf as modified by Ariyoshi teaches all of the limitations of claim 15 as described above. Ariyoshi further teaches wherein the arrangement of the predetermined elements includes at least one of an arrangement of the plurality of units, an arrangement of the plurality of racks in the unit, and an arrangement of the plurality of sample containers in the rack [Fig. 5, Para. 63, displaying a set of samples in the order in which they correspond (i.e. measurement units 51-54 correspond to M1-M4 in the order in which they are located)].

Regarding claim 17, Heydlauf as modified by Ariyoshi teaches all of the limitations of claim 15 as described above. Heydlauf further teaches wherein the arrangement of the Fig. 5, (30-39), Paras. 64-65, a predetermined order of assay systems are displayed]; and the image includes icons indicating the plurality of units arranged according to the arrangement of the plurality of units [Fig. 5, (30-39), Paras. 64-65, the assay systems are displayed as a selectable thumbnail image].
Ariyoshi further teaches wherein the arrangement of the predetermined elements is an arrangement of the plurality of units [5, Para. 63, displaying the set of samples in a predetermined order]; and the image includes icons indicating the plurality of units arranged according to the arrangement of the plurality of units [Fig. 4, Para. 63, each sample set of displayed as an icon for selection (M1-M3)].

Regarding claim 18, Heydlauf as modified by Ariyoshi teaches all of the limitations of claim 17 as described above. Heydlauf further teaches wherein the icons indicating each of the plurality of units have at least one of graphical object displayed in a constant angle regardless of the display direction, and graphical object which is displayed in an angle corresponding to the display direction is displayed [Fig. 5, (30-39), Paras. 64-65, each assay system is displayed in the same perspective regardless of display direction].

Regarding claim 19, Heydlauf as modified by Ariyoshi teaches all of the limitations of claim 18 as described above. Heydlauf further teaches wherein the graphical object displayed in a constant angle regardless of the display direction is a character or an object indicating a function of each of the plurality of units [Fig. 5, (30-39), Paras. 64-65, each assay system is displayed in the same perspective regardless of display direction].
Figs. 1, 4, Para. 63, the sample systems (51-53) that correspond to icons (M1-M3) are displayed in the arrangement in which they are physically located are transported].

Regarding claim 20,  Heydlauf as modified by Ariyoshi teaches all of the limitations of claim 15 as described above. Ariyoshi further teaches wherein the arrangement of the predetermined elements is an arrangement of the plurality of racks in a unit [Fig. 5, Para. 63, displaying a set of samples in the order in which they correspond (i.e. measurement units 51-54 correspond to M1-M4 in the order in which they are located)]; and the image includes identifiers representing each of the plurality of racks arranged in alignment with the arrangement of the plurality of racks in a unit according to the display direction [Figs. 1, 4, Para. 63, the sample systems (51-53) that correspond to icons (M1-M3) are displayed in the arrangement in which they are physically located are transported].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994. The examiner can normally be reached 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179